Citation Nr: 0525701	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  95-27 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for residuals of a left 
thigh muscle injury. 

3.  Entitlement to service connection for a bilateral eye 
disorder, to include status postoperative esotropia and 
lattice degeneration of the retina. 

4.  Entitlement to service connection for arthritis of 
multiple joints, including the shoulders, elbows, hands, and 
feet.  

5.  Entitlement to an evaluation in excess of 10 percent for 
narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1972 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA). 

This matter was previously before the Board in June 1999 and 
September 2003.  

In addition to the issues listed on the title page of this 
decision, the Board notes that at the time of the September 
2003 remand, the Board also had the following issues listed 
on the title page of its decision:  entitlement to service 
connection for arthritis of the neck and knees; a back 
disability; temporomandibular joint (TMJ) dysfunction; and 
residuals of a right shoulder injury.  

In an August 2004 rating determination, the RO granted 
service connection for right shoulder impingement syndrome, 
chondromalacia of the right knee, chondromalacia of the left 
knee, degenerative changes of the lumbar spine, degenerative 
changes of the cervical spine, degenerative changes of the 
interphalangeal joint space of the right thumb, and TMJ 
syndrome.  As these were full grants of the benefits sought, 
the Board will no longer address these issues.  

The veteran appeared at a hearing before a local hearing 
officer in October 1996.  

The issues of service connection for a bilateral eye 
disorder, to include status postoperative esotropia and 
lattice degeneration of the retina, and arthritis of multiple 
joints, including the shoulders, elbows, hands, and feet, are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.  


FINDINGS OF FACT

1.  The veteran was first found to have moderate to severe 
fibroglandular tissues in both breasts during service and has 
currently been diagnosed as having fibrocystic breast disease 
which has been medically linked to her period of service. 

2.  Current residuals of a left thigh injury are of service 
origin.  

3.  The objective medical evidence reveals that the veteran's 
narcolepsy caused 5 to 8 minor seizures weekly from December 
1, 1994, to April 9, 2004.  

4.  The objective medical evidence reveals that the veteran's 
narcolepsy has resulted in more than 10 narcoleptic episodes 
per week since April 9, 2004.  


CONCLUSIONS OF LAW

1.  Bilateral fibrocystic breast disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

2.  Residuals of a left thigh injury were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

3.  The criteria for a 40 percent disability rating, but no 
higher, for narcolepsy have been met from December 1, 1994, 
to April 9, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8108, 
8911 (2004).

4.  The criteria for an 80 percent disability rating, but no 
higher, for narcolepsy have been met from April 9, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Codes 8108, 8911 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
1995 rating determination, the May 1996 statement of the 
case, the December 1996, December 2002, and August 2004 
supplemental statements of the case, and April 2002 and 
February 2004 VCAA letters, have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's October 1995 rating determination came 
before notification of the veteran's rights under the VCAA.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  After the rating action on appeal 
was promulgated, the RO did provide notice to the claimant in 
April 2002 and February 2004 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.




Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Fibrocystic Breast Disease

A review of the veteran's service medical records reveals 
that a mammogram performed in October 1994 revealed moderate 
to severe residual fibroglandular tissues in both breasts.  
At the time of the veteran's July 1995 VA examination, a 
diagnosis of fibrocystic breasts was rendered.  

At the time of an April 2004 VA examination, the veteran 
reported that she was first seen with complaints of tender 
breasts in 1994.  She noted that the breast tenderness began 
following the birth of her first daughter in 1973.  

Physical examination revealed that the veteran's clinical 
breast examination was within normal limits, with the 
exception of some tenderness in both upper/outer quadrants.  
The examiner indicated that the histology that generally was 
associated with fibrocystic breast disease could certainly be 
hereditary, although it was probably not congenital and was 
probably not caused by any event during gestation or in fetal 
life.  The examiner further indicated that it looked like the 
condition was first manifest in service and that the 
progression of the disease was not abnormal and that there 
was probably no condition or environmental or extraneous 
experience that the veteran could have had in service that 
would have exacerbated this disease with the exception of 
dietary influence, such as a high complex carbohydrate diet 
or if she was lacking some minerals and vitamins which could 
have contributed to the severity of the disease.  

Service connection is warranted for bilateral fibrocystic 
disease.  The veteran was noted to have severe residual 
fibroglandular tissues in both breasts while in service.  She 
was diagnosed as having fibrocystic breasts at the time of 
her July 1995 VA examination.  Moreover, the April 2004 VA 
examiner indicated that the veteran's fibrocystic disease was 
first manifest in service and that the disease was not 
congenital in origin.  While the RO denied service connection 
on the basis that the fibrocystic condition of the breast was 
not a pathological condition but a physiologic finding 
occurring in about 2/3 of women, the Board notes that the 
rating schedule contemplates service connection for benign 
neoplasms of the breast under 38 C.F.R. § 4.116, DC 7628.  
There is no competent evidence disassociating the currently 
shown bilateral fibrocystic breast disease from the in 
service diagnosis of severe residual fibroglandular tissues 
in both breasts.  Moreover, the April 2004 VA examiner has 
indicated that the veteran's fibrocystic disease first 
manifested itself in service.  

Left Thigh Muscle Injury

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a left thigh 
muscle injury.  

However, on the veteran's December 1994 application for 
compensation, which was filed almost immediately after her 
separation from service, the veteran reported having a 
sustained an injury to her left thigh muscle.  

At the time of her July 1995 VA examination, the veteran 
reported sustaining an injury to her left thigh as a result 
of a snowmobile running over her thigh.  She reported having 
decreased sensation in that area.  Physical examination 
performed at that time revealed a 7 cm x 5 cm area of 
depression.  There was also decreased muscle strength as 
compared to the right thigh.  The right quadricep measured 56 
cm as compared to 55 on the left.  A diagnosis of muscle 
atrophy of the left thigh was rendered.  

At the time of her October 1996 hearing, the veteran 
testified that while taking a snowmobile course at the base 
she fell off the snowmobile and it ran over her and tore a 
muscle in her leg.  She noted that there was a scar on the 
muscle and that she would get cramps and the leg would become 
weak.  

At the time of an April 2004 VA examination, the veteran 
reported weakness and loss of muscle mass from a left muscle 
injury which she attributed to a snowmobile injury in the 
1980's.  The veteran reported that she was run over by a 
snowmobile and developed swelling in the thigh area.  She 
indicated that it was treated conservatively and that since 
that time the left thigh had been weaker than her right and 
her left thigh smaller than her right.  

Physical examination revealed that the circumference of the 
left thigh was 50 cm as compared to 52 cm on the right.  The 
veteran was noted to have atrophy on the left quadriceps 
which the examiner indicated was related to her muscle 
contusion and strain sustained while on active duty due to 
the snowmobile injury.  

Although the service medical records are devoid of any 
treatment for a left thigh injury, the veteran did report 
having sustained an injury to her left thigh while in service 
on her initial application for compensation.  Furthermore, 
the veteran has reported the same circumstances surrounding 
her injury at the time of her initial VA examination, at her 
October 1996 hearing, and at her April 2004 VA examination.  
Moreover, the July 1995 and April 2004 VA examiners have 
indicated that the thigh muscle injury is consistent with an 
injury that could have been sustained as a result of the 
reported snowmobile injury.  

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for a 
left thigh injury.  Therefore, service connection for 
residuals of a left thigh injury is warranted.  

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

The appellant's narcolepsy is currently rated as 10 percent 
disabling under Diagnostic Code 8108.  Diagnostic Code 8108 
provides that narcolepsy should be rated as petit mal 
epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8108.  
Diagnostic Code 8911 for petit mal epilepsy provides that 
petit mal epilepsy should be rated under the general rating 
formula for minor seizures.  According to the general rating 
formula for major and minor epileptic seizures, a 100 percent 
evaluation is warranted for 12 major seizures during the 
preceding year; an 80 percent evaluation is warranted for 4 
major seizures, or more than 10 minor seizures weekly, during 
the preceding year; a 60 percent evaluation is warranted for 
3 major seizures, or 9 to 10 minor seizures weekly, during 
the preceding year; a 40 percent evaluation is warranted for 
1 major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

In an April 1995 report, the D. Edelman, M.D., a private 
physician, indicated that the veteran was taking 10 
milligrams of Ritalin four times per day.  The veteran 
reported that the medication worked intermittently but stated 
that she still had episodes of sleep paralysis.  There was no 
definite history of cataplexy noted.  The veteran reported 
that she slept at least eight hours per night.  The veteran 
denied having diplopia, dysarthria, dysphagia, ataxia, 
hemiparesis, or hemisemsory loss.  

It was the examiner's impression that the veteran had 
narcolepsy and was on a moderate dose of Ritalin.  

At the time of a July 1995 VA examination, the veteran was 
diagnosed as having narcolepsy by history and was found to be 
on Ritalin with good results.  

At the time of her October 1996 hearing, the veteran 
testified that she experienced an episode of narcolepsy every 
day.  She reported that she had been on medication since 1988 
and that the medication initially worked well but stopped 
working in 1993.  The veteran indicated that she was not 
currently working.  She noted that she took medication for 
her narcolepsy three times per day.  She also reported that 
she could not work because she would even fall asleep in 
traffic going to and from work. 

At the time of an August 2002 VA neurological consult, the 
veteran indicated that one or two days a week she would begin 
to feel very sleepy in the afternoon with one or two sleep 
attacks which lasted 15-30 minutes.  She was usually sitting 
down when these occurred.  The veteran denied any episodes of 
cataplexy or hypnogogic or hypnopompic hallucinations since 
starting her new medication.  The veteran stated that she was 
still afraid to drive long distances but would drive short 
distances if she were feeling well.  She reported that she 
had been sleeping 7 or 8 hours per night.  

At the time of an April 2004 VA examination, the veteran 
reported that she would fall asleep 5 to 6 times per day.  
There had been no episodes of cataplexy or transient 
paralysis.  The veteran stated that she had been placed on 
Ritalin and various other medications which afforded only 
temporary relief.  Following examination, a diagnosis of 
narcolepsy was rendered.  The examiner stated that the 
veteran's narcolepsy was somewhat atypical in that there was 
no associated cataplexy.  He noted that the veteran claimed 
to have not worked for the past 10 years as a result of her 
frequent falling asleep. 

It is clear that the veteran suffers from narcolepsy.  
Although the Board recognizes that there does not appear to 
be much objective verification of the frequency of attacks 
reported by the veteran, after reviewing the overall record 
of her statements and testimony as well as the history 
provided to medical care providers over the years, the Board 
has no reason to doubt her credibility.  Based on the 
evidence, it appears that the criteria for a 40 percent 
evaluation for the veteran's narcolepsy have been met from 
December 1, 1994, through April 8, 2004.  The objective 
medical evidence and the testimony of the veteran with regard 
to this time period demonstrates that the veteran had 5 to 8 
minor seizures weekly, during this time period.  

The Board also finds that the criteria for an 80 percent 
evaluation for narcolepsy have been met from April 9, 2004.  
At the time of her April 2004 VA examination, the veteran 
reported having episodes of falling asleep 5 to 6 times per 
day.  This would equate to 35 to 42 episodes per week.  As 
noted above, an 80 percent evaluation is warranted for more 
than 10 minor seizures weekly.  As such, the veteran has met 
the criteria for an 80 percent evaluation since April 8, 
2004.  

However, the Board finds that the preponderance of the 
evidence is against entitlement to more favorable ratings 
than set forth above.  The Board is bound by the regulatory 
criteria. 


ORDER

Service connection for bilateral fibrocystic breast disease 
is warranted.  Service connection for residuals of a left 
thigh injury is warranted.  A 40 percent disability rating 
for narcolepsy from December 1, 1994, to April 9, 2004, is 
warranted.  An 80 percent disability evaluation for 
narcolepsy from April 9, 2004, is warranted.  The appeal is 
granted to this extent, subject to applicable laws and 
regulations governing payment of VA monetary benefits.  


REMAND

With regard to the issue of service connection for arthritis 
of multiple joints, including the shoulders, hands, and feet, 
the Board observes that the veteran was diagnosed with 
osteoarthritis of the hands and feet on several occasions 
while in service.  While the Board notes that at the time of 
her most recent VA examination, performed in April 2004, the 
veteran was found to have a bilateral normal examination of 
the elbows and arthralgia of both hands with no evidence of 
arthritis, it does not appear that x-ray were taken of any of 
these areas.  It also appears that no x-rays were taken of 
the veteran's feet.  The Board further observes that the 
veteran was thought to possibly have rheumatoid arthritis in 
service.  It does not appear that any tests have been 
performed to determine whether the veteran currently has 
rheumatoid arthritis and, if so, its relationship to service.

With regard to the veteran's claim of service connection for 
an eye disorder, to include status post esotropia and lattice 
degeneration of the retina, the Board notes that the veteran 
was seen on numerous occasions in service with eye 
complaints, including conjunctivitis and blepharitis, and 
that she had muscle surgery for esotropia in 1993.  The Board 
notes that the veteran has been afforded several VA eye 
examinations.  The Board further observes that the April 2004 
VA examiner indicated that the veteran had no residual double 
vision following her 1993 eye surgery.  The Board also notes 
that the examiner indicated that the lattice retinal 
degeneration was diagnosed the first time in 1996 in her 
right eye and did not appear to be congenital.  The examiner 
noted that it was difficult to say that the lattice 
degeneration was present before service; however, most of the 
conditions at the present time were insignificant.  He 
further stated that the veteran's visual acuity was excellent 
and her visual impairment was nonsevere.  

However, the Board notes that at the time of her July 1995 VA 
examination, the veteran was diagnosed as having myopic 
astigmatism/presbyopia; lattice degeneration of the right 
eye; and bilateral vitreous synonesis.  Moreover, at the time 
of her April 2004 VA examination, the veteran was diagnosed 
as having hyperopia, presbyopia, moderately dry eyes, and 
inferior lattice degeneration of the right eye.  While the 
April 2004 VA examiner indicated that most of the veteran's 
eye conditions at the present time were insignificant, he did 
not indicate that the veteran had no eye disorders.  More 
importantly, he did not render an opinion as to whether the 
current eye disabilities which the veteran had were related 
to service.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
shoulder, elbow, hand, and foot disorder.  
All necessary tests and studies, 
including x-rays, should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to render the 
following opinions:  Does the veteran 
currently have arthritis of the 
shoulders, elbows, hands, or feet, 
including rheumatoid arthritis?  If so, 
is it at least as likely as not (a 50 
percent probability or greater) that it 
is related to her period of service?  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current eye 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Does the veteran 
currently have any eye disorders?  If so, 
is it at least as likely as not (a 50 
percent probability or greater) that any 
current eye disorder is related to her 
period of service?  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
If any of the claims remain denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN. S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


